Citation Nr: 1138381	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disability.  

3.  Entitlement to a compensable disability rating for left knee tendonitis, to include the propriety of the rating reduction from 10 percent to a noncompensable level, effective from November 16, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran had active service from July 1985 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas Regional Office (RO).  Due to the location of the Veteran's current residence, jurisdiction of her appeal is now with the RO in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

On July 14, 2011, the Veteran failed to report for a hearing scheduled at the RO in Nashville, Tennessee before the undersigned Veterans Law Judge (VLJ).  However, in correspondence dated and received at the RO in June 2011 (several weeks prior to the hearing) but not received by the Board until September 2011, the Veteran requested another hearing.  She explained that she was unable to attend the hearing scheduled in July 2011 due to a lack of resources (both physical and financial), which prevent her from traveling the more than 300 miles from her home to the RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

To that end, the Board accepts the Veteran's explanation as to the reasons for her inability to report to the initially scheduled hearing in July 2011, conclude that good cause has been shown for her failure to report to that hearing, treat her 2011 correspondence as a motion to reschedule the hearing, and provide her with another hearing opportunity to report for a scheduled hearing.  See 38 C.F.R. §§ 20.702(c).  Based on the foregoing, the Board will also presume that the Veteran still desires an in-person hearing before a VLJ at the Nashville RO.  Because such hearings are scheduled by the RO, the Board is remanding the case for that purpose.  38 C.F.R. § 20.704(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the Nashville RO.  Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

